Citation Nr: 0603506	
Decision Date: 02/08/06    Archive Date: 02/22/06	

DOCKET NO.  95-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision of November 10, 1947 which denied entitlement 
to service connection for bilateral nasal polypi.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis with bilateral nasal polypi.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 30, to August 
11, 1942.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of November 1993, March 2003, and January 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

In a rating decision of November 10, 1947, the RO denied 
entitlement to service connection for bilateral nasal polypi 
(part and parcel of pansinusitis).  The veteran was notified 
of that decision, and voiced no disagreement therewith.  
Since the time of the November 1947 rating decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found such evidence neither new nor 
material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a rating decision of November 10, 1947, of which the 
veteran was notified, and with which he voiced no 
disagreement, the RO denied entitlement to service connection 
for bilateral nasal polypi.  

2.  The rating decision of November 10, 1947, which denied 
entitlement to service connection for bilateral nasal polypi, 
was adequately supported by and consistent with the evidence 
then of record.  

3.  Evidence submitted since the time of the RO's November 
1947 decision does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not of itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The rating decision of November 10, 1947, which denied 
entitlement to service connection for bilateral nasal polypi, 
was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 2002); Veterans Regulation No. 1(a), 
pt. I, pars. I(a), (b), (d).  

2.  The decision of the RO in November 1947 denying the 
veteran's claim for service connection for bilateral nasal 
polypi (part and parcel of pansinusitis) is final.  38 
U.S.C.A. §§ 1110, 7105 (West 2002).  

3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for chronic 
sinusitis with nasal polypi is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefines VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
However, as to the issue involving clear and unmistakable 
error, the VCAA is not for application.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001); see also Parker v. 
Principi, 15 Vet. App. 407 (2002).  

Regarding the issue of service connection for chronic 
sinusitis with nasal polyps, the notice requirements of the 
VCAA require VA to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to attain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Therefore, the AOJ could not have not 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that, in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and the 
proper subsequent VA process.  See Pelegrini, supra.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In the present case, in correspondence of December 2002 and 
September 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim, including the need for new and 
material evidence, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by the VA, and the need for him to advise 
VA of or submit any additional evidence that he wished to 
have considered.  

The veteran was also provided with a Statement of the Case 
and various Supplemental Statements of the Case.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, the veteran and his representative were 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence that he 
was responsible for submitting, and what evidence the VA 
would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 



Factual Background

Service entrance examination in April 1942 diagnosed the 
veteran with bilateral nasal polypi.  Service clinical 
records dated in July 1942 reveal that the veteran was seen 
at that time for nasal obstruction and discharge.  
Reportedly, the veteran's symptoms first occurred in 1934 
following an acute head cold which did not clear up within a 
normal period of time.  At that time, the veteran was 
followed for chronic nasal obstruction, as well as nasal and 
postnasal discharge.  In 1939, the veteran reportedly 
underwent intranasal surgery at a private medical facility, 
at which time "growths" were removed from both nostrils.  
Following that procedure, the veteran experienced relief of 
symptoms until approximately the spring of 1941, at which 
time the same symptoms recurred.  

On physical examination, the veteran's left nare was 
completely occluded by polypoid tissue.  The right nare was 
blocked in the upper two-thirds of the airway.  Radiographic 
studies showed involvement of the veteran's sinuses.  The 
pertinent diagnosis noted was chronic severe suppurative 
pansinusitis, with severe bilateral polypoid degeneration 
producing complete occlusion of the left nostril, and 
50 percent occlusion of the right nostril.  Noted at the time 
was that the veteran's pathology had not been incurred in the 
line of duty, but rather had existed prior to his entry upon 
active service.  

In Proceedings of a Disposition Board dated in July 1942, it 
was noted that the veteran's chronic sinusitis with polypoid 
degeneration was not incurred in the line of duty, and that 
the veteran should therefore be discharged on a Certificate 
of Disability (CDD).  

In a service clinical record of August 1942, it was noted 
that the veteran's nasal condition remained "unchanged," 
and that he was to be discharged pursuant to a Certificate of 
Disability for Discharge.

In a rating decision of November 10, 1947, of which the 
veteran was notified, and with which he voiced no 
disagreement, the RO denied entitlement to service connection 
for bilateral nasal polypi.  Noted at the time was that the 
veteran's bilateral nasal polypi had been noted on induction, 
and were not aggravated by service.  

In a VA Record of Hospitalization dated in January 1949, it 
was noted that, early in January, the veteran had undergone a 
nasal polypectomy for severe bilateral nasal polypi.  

Received in April 1950 was a service clinical record showing 
treatment in May 1942 for acute nasopharyngitis.  

A VA medical examination dated in February 1958 was negative 
for evidence of sinusitis with nasal polyps.  

During the course of a VA general medical examination in 
April 1982, the veteran gave a history of nasal polyps.  
Physical examination of the veteran's nose and sinuses was 
within normal limits, with no evidence of nasal polyps.  

Received in May 1993 was the veteran's claim for service 
connection for sinusitis with nasal polyps.  At that time, he 
argued that his condition was aggravated based upon exposure 
to the gas chamber.  An additional service clinical record 
dated in July 1942 was significant for a diagnosis of severe 
pansinusitis, with severe bilateral polypoid degeneration 
producing complete occlusion of the veteran's left nostril, 
and 50 percent occlusion of his right nostril.  Noted at the 
time was that the veteran's sinusitis and polyps were 
considered to have existed prior to his entry upon active 
service.  Also noted was that the veteran was incapacitated 
for military service due to repeated headaches and severe 
nasal obstruction.  The veteran's disability was considered 
permanent, and not aggravated by his period of active 
military service.  

In correspondence of October 2003, the veteran's private 
physician wrote that the veteran had been her patient since 
1999, and that he suffered from multiple medical problems.  A 
list of the veteran's medical problems followed, but did not 
include sinusitis with nasal polyps.  

In correspondence of October 2004, another of the veteran's 
private physicians wrote that the veteran was using nasal 
spray "for his sinus problems."  

During the course of an RO hearing in December 2004, the 
veteran offered testimony regarding the nature and etiology 
of his sinusitis with nasal polyps.  

Analysis

Clear and Unmistakable Error

The veteran in this case alleges clear and unmistakable error 
in a November 10, 1947 rating decision denying service 
connection for bilateral nasal polypi.  In pertinent part, it 
is argued that, notwithstanding the veteran's preservice 
problems with nasal polyps, at the time of service entrance, 
he was, in fact, physically sound, and therefore entitled to 
a "presumption of soundness."  In the alternative, it is 
argued that, if at the time of service entrance, the veteran 
was not, in fact, entitled to a "presumption of soundness," 
his preexisting nasal polyps/sinusitis condition underwent a 
clinically identifiable increase in severity during his 
relatively short period of active service.  

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Veterans Regulation No. 2(a), pt. II, 
par. III.  

The United States Court of Appeals for Veterans Claims 
(Court) has provided the following guidance with regard to a 
claim of "clear and unmistakable error:" 

In order for there to be a valid claim of 
"clear and unmistakable error," there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words "clear and unmistakable error" 
are self-defining.  They are errors that 
are undebatable, such that it could be 
said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  
A determination that there was "clear 
and unmistakable error" must be based on 
the record and the law that existed at 
the time of the prior AOJ [agency of 
original jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application, inasmuch as error, if it exists, is undebatable.  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to aver that there was clear 
and unmistakable error in a rating decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  

In the present case, the original rating decision denying 
entitlement to service connection for bilateral nasal polypi 
was issued on November 10, 1947.  The veteran failed to voice 
his disagreement with that decision, which, as a result, 
became final.  

The veteran argues that the November 10, 1947 rating decision 
was in error for not applying the presumption of soundness, 
and that service connection should have been granted.  
However, the veteran can succeed in his argument only if it 
is shown that the November 10, 1947 decision denying service 
connection for bilateral nasal polypi was clearly and 
unmistakably erroneous.  That determination must be based on 
the record and the law which existed at the time of the 
November 10, 1947 rating decision.  

At the time of the 1947 rating decision, the regulation 
describing basic entitlement to benefits, the presumption of 
soundness at induction and the presumption of aggravation for 
a preexisting condition were found in Veterans Regulation 
1(a), Part I, paragraphs I(a), (b) and (d) (1943).  Veterans 
Regulation 1(a), Part I, paragraph I(a) provided that 
benefits  will be paid to persons suffering from disabilities 
"resulting from personal injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted or suffered in line of duty." 

With regard to the presumption of soundness, Veterans 
Regulation 1(a), Part I, paragraph I(b), provided:

For the purposes of paragraph I(a) [basic 
entitlement], every person employed in 
the active military or naval services 
shall be taken to have been in sound 
condition when examined, accepted, and 
enrolled for service, except as to 
defects, infirmities, or disorders noted 
at the time of examination, acceptance, 
and enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such active military or 
naval service.

Regarding aggravation, Veterans Regulation 1(a), Part I, 
paragraph I(d), provided:

That for the purposes of paragraph I(a) 
hereof a preexisting injury or disease 
will be considered to have been 
aggravated by active military service as 
provided for therein where there is an 
increase in disability during active 
service unless there is a specific 
finding that the increase in disability 
is due to the natural progress of the 
disease.

The November 1947 rating decision specifically noted that the 
bilateral nasal polypi were noted on induction and not 
aggravated by service.  Although a discussion was not 
provided in the rating decision, reasons and bases were not 
requirements at that time.  Regardless, the above statement 
on the rating makes it clear that the RO, in fact, considered 
the applicability the above Veterans Regulations.  

Contrary to the veteran's assertion, the presumption of 
soundness did not attach, because his bilateral nasal polypi 
were noted on induction.  In that regard, the Board notes 
that, at the time of the November 1947 rating decision, there 
were of record various service medical records, including the 
entrance examination, which showed the existence of the 
bilateral nasal polypi.  Moreover, at the time of the 
veteran's initial evaluation and treatment in July 1942, it 
was noted that the veteran had experienced the initial onset 
of nasal symptomatology in 1934, fully eight years prior to 
his entrance upon active duty.  Reportedly, at that time, the 
veteran was followed for chronic nasal obstruction, in 
conjunction with nasal and postnasal discharge.  According to 
the veteran, in 1939 (three years prior to his entry upon 
active service), he had undergone an intranasal operation at 
a local private medical facility, at which time "growths" 
were removed from both of his nostrils.  Apparently, this 
procedure resulted in a relief from symptoms until 
approximately the spring of 1941, when those symptoms 
recurred.  

The Board notes that, during the months of July and August 
1942, the veteran underwent evaluation for bilateral nasal 
polypi.  Noted at the time was that, in addition to nasal 
polyps, the veteran suffered from chronic purulent sinusitis.  
Significantly, when evaluated for purposes of a Certificate 
of Disability for Discharge, it was noted that the veteran's 
course of hospital treatment had been completely uneventful, 
with no marked change in his condition.  In August 1942, the 
veteran's condition was described as good, and his nasal 
condition as "unchanged."  The final diagnosis noted was 
chronic severe pansinusitis, with severe bilateral polypoid 
degeneration resulting in complete occlusion of the left 
nostril and 50 percent occlusion of the right nostril, all of 
which was considered to have existed prior to the veteran's 
entry upon active service.  It was further noted that the 
disability was not aggravated by or in the military service. 

Regarding the veteran's argument as to inservice aggravation, 
the Board notes that the only evidence of record at the time 
were the service medical records.  While the evidence clearly 
shows the veteran received treatment for the disorder, the 
service examiners specifically found that the condition was 
not aggravated by service.  Moreover, on more than on 
occasion during service, the veteran's condition was 
described as "unchanged."  A reasonable person, when viewing 
the evidence of record at that time, could conclude that no 
permanent increase in nasal polypi noted at entrance 
occurred.  Under the circumstances, the RO was clearly within 
the bounds of "rating judgment" when it reached the 
conclusion that service connection should be denied.  See 
Porter v. Brown, 5 Vet. App. 233 (1993); see also Kronberg v. 
Brown, 4 Vet. App. 399 (1993).  The rating decision of 
November 1947, which denied entitlement to service connection 
for bilateral nasal polypi was adequately supported by and 
consistent with the evidence then of record, and, as a 
result, was not clearly and unmistakably erroneous.  





New and Material Evidence

Turning to the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for sinusitis with nasal polypi, the Board notes 
that, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision has become 
final, the claim can be reopened and reconsidered only where 
new and material evidence has been presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  

Regulations implementing the VCAA include a revision of 38 
C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after August 
29, 2001.  Here, the veteran's application to reopen his 
previously denied claim of service connection for sinusitis 
with nasal polypi was filed prior to August 29, 2001, and, as 
such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a) (2005).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon a specific matter under consideration, 
and, by itself, or in conjunction with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(2001).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the RO decision denying 
entitlement to service connection for bilateral nasal polypi 
(part and parcel of the pansinusitis), there were on file the 
veteran's service medical records.  Those records clearly 
demonstrated that, prior to service, the veteran suffered 
from nasal/sinus pathology, for which he eventually underwent 
surgery.  Following evaluation, it was determined that the 
veteran's bilateral nasal polypi/sinusitis remained 
"unchanged," with the result that the veteran was discharged 
from service under a Certificate of Disability for Discharge.  
As noted above, the RO's conclusions were adequately 
supported by and consistent with the evidence of record at 
the time of the November 1947 decision.  That decision is now 
final.  

Evidence submitted since the time of the November 1947 
decision, consists primarily of additional service medical 
records, as well as VA examination reports, statements from 
the veteran's private physicians, and testimony at an RO 
hearing in December 2004.  Although this evidence is "new" in 
the sense that it was not previously of record, it is largely 
cumulative.  Additional service medical records simply 
provide an additional treatment report, which merely 
reiterates the same information contained in service medical 
records already in the file and considered in 1947.  

Moreover, at the time of VA medical examinations in February 
1958 and April 1982, there was no evidence of sinusitis with 
nasal polyps.  While in October 2003, the veteran's private 
physician indicated that the veteran suffered from "multiple 
medical problems," neither sinusitis nor nasal polyps was 
among them.  The sole evidence that the veteran suffers from 
chronic pathology of any kind consists of a statement from 
another of his private physicians dated in October 2004, 
indicating that the veteran was "still taking nasal spray" 
for his "sinus problems."  

The Board acknowledges the veteran's contentions regarding 
exposure to mustard gas and/or the gas chamber aggravated his 
preexisting condition.  However, no evidence has been 
submitted showing such exposure took place, nor has any 
medical evidence been provided by the veteran indicating that 
any current "sinus problems" are due to aggravation of the 
condition based on such exposure in service.  Thus, such 
testimony is not material sufficient to reopen the claim. 

Based on the aforementioned, the Board finds that new and 
material evidence has not been submitted.  Under the 
circumstances, the veteran's appeal to reopen the claims of 
service connection for chronic sinusitis with nasal polypi 
must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of service connection for sinusitis with nasal 
polypi, the benefit sought on appeal is denied.  

There was no clear and unmistakable error in a November 10, 
1947 rating decision denying service connection for bilateral 
nasal polypi.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


